Judgment, Supreme Court, New York County (Eileen A. Rakower, J.), entered January 5, 2011, in plaintiff’s favor, and bringing up for review, an order, same court and Justice, entered September 21, 2010, unanimously affirmed, without costs. Appeal from aforesaid order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The record demonstrates that the individual retirement account (IRA) was solely in plaintiff’s name and that all the funds and securities in the account came from other IRAs solely in his name (see Colavito v New York Organ Donor Network, Inc., 8 NY3d 43, 50 [2006]). In support of her argument that her late father had some ownership interest in the account, defendant relies solely on hearsay conversations and a hearsay document, which, without more, cannot withstand summary judgment (see Narvaez v NYRAC, 290 AD2d 400, 400-401 [2002]). Concur— Saxe, J.P., DeGrasse, Freedman, Abdus-Salaam and ManzanetDaniels, JJ.